PER CURIAM.
This cause having heretofore been submitted to the Court on Petition for Writ of Certiorari upon the transcript of record and briefs and argument of counsel for the respective parties, to review the order of the Florida Public Service Commission, viz., Order No. 7712, dated September 22, 1967, denying reconsideration of Order No. 7605 entered June 23, 1967, as amended by Order No. 7605-A, entered July 17, 1967, which granted certain sightseeing transportation authority, etc., to Wylly’s Sportsman, Inc. and Gray Lines Sightseeing Tours, Inc.; and the Petitioner having failed to show a departure from essential requirements of law, it is ordered that said Petition be and the same is hereby denied.
It is so ordered.
CALDWELL, C. J., and ROBERTS, DREW, THORNAL and ERVIN, JJ., concur.